      Case 5:11-cr-00007-DCB-LGI Document 96 Filed 08/11/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


UNITED STATES OF AMERICA


VS.                                  CRIMINAL NO. 5:11-cr-7(DCB)(LGI)


DARIAN PIERCE                                                    DEFENDANT


                                   ORDER

      This cause is before the Court on the defendant Darian

Pierce’s letter filed October 8, 2020 [ECF No. 76], which the

Court construes as a motion for copies.         Without citation to any

legal or factual support, the defendant asks for copies of his

plea agreement and the docket sheet.        It is well-established

under Fifth Circuit precedent that a prisoner has no right to

obtain copies of court records on the grounds of indigency, to

look for possible defects, or for various other reasons.            E.g.,

United States v. Stewart, 37 F.3d 630 (5th Cir. 1994); Bennett

v. United States, 437 F.2d 1210, 1211 (5th Cir. 1971);

Blackshear v. Ambriz, No. CIV.A.C-08-117, 2008 WL 2736885, at *1

(S.D. Tex. June 18, 2008).

      Accordingly,




                                     1
    Case 5:11-cr-00007-DCB-LGI Document 96 Filed 08/11/21 Page 2 of 2



     IT IS HEREBY ORDERED that the defendant’s letter [ECF No.

76], which the Court construes as a motion to for copies, is

DENIED.

     SO ORDERED, this the 11th day of August 2021.


                                       /s/ David Bramlette_________
                                       UNITED STATES DISTRICT JUDGE




                                   2
